Title: Martin L. Hurlbut to James Madison, 25 April 1830
From: Hurlbut, Martin L.
To: Madison, James


                        
                            
                                Sir.
                            
                            
                                
                                    Charleston S. C.
                                
                                April 25 1830
                            
                        
                        
                        The pamphlet accompanying this was published, as you will perceive, some time since. I cannot say, that its
                            reception was very flattering to my vanity as an author; but certain recent transactions with a detail of which I need not
                            trouble you, have called my attention to it— & induced me, moreover, to take the liberty of transmitting you a
                            copy. So far as my information & recollection, at this moment, extend, you are the only surviving member of the
                            Convention which formed the Federal Constitution. Besides the distinguished part which you took in the deliberations of
                            that body— & the weight, to which your opinions are entitled in the estimation of your fellow citizens— you must
                            likewise have been well acquainted with the views & sentiments of your Associates. Your testimony, therefore, with
                            regard to the true intent, & purport of any particular provision of that instrument, would, to my mind at least, be
                            regarded as decisive authority— this being in my view, a question of fact. May I then, take the
                            freedom to call your attention particularly to Nos 12, 13, & 14. of my pamphlet, & request you, if it be
                            not too great a tax, to let me know how far the views I have there taken of the origin,
                            & essential principles of the Constitution– as also of the manner of its ratification by the people of the States—
                            are consistent with those entertained by the Convention at the time of its formation.
                        I ought perhaps to apologise for thus intruding on your retirement. After your long devotion to the service
                            of your country you, if any man, may fairly claim to have your retreat unmolested. I have, however, misinterpreted your character, if
                            you would not regard, at any time, the prospect of promoting the welfare of your countrymen– or any portion of them– as an
                            adequate motive for suffering yourself to be produced, once more, to the public observation. Whether the present is such an
                            occasion must, of course, be left to your own decision. For myself, I regard the present as an alarming crisis in our
                            affairs; & the question of the relative powers & duties of the General & State Governments— in the
                            present aspect of affairs, & the present temper of the public mind— as the most momentous which we have ever been
                            called on to decide, since we became a nation. I wish it, therefore, to be understood that I ask your opinions on this
                            subject for no purposes of personal gratification, but with a view to lay them before the public— for the public good. With sentiments of the highest respect I have the honour to be your fellow Citizen.
                        
                        
                            
                                M. L. Hurlbut
                            
                        
                    